This is one of the so-called Utica bridge cases and its decision is controlled by the decisions in the Morrissey and Farmer cases. Claimant sustained a fracture of the right forearm below the elbow in the upper third. Both bones were fractured, the arm was in splints for about four or five weeks and is now a trifle crooked. It is the judgment of the Court, that the claim be denied, without prejudice to the right of claimant to present her claim to the legislature, and with the statement, that if it were within our power, we would award the claimant the sum of five hundred dollars.